
	
		II
		111th CONGRESS
		1st Session
		S. 2644
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on high pressure fuel
		  pump.
	
	
		1.High pressure fuel
			 pump
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00High pressure fuel pumps for gasoline/ethanol direct injection
						fuel systems capable of delivering fuel at pressures of 3.5 MPa or more and but
						not over 12 MPa (provided for in subheading 8413.30.90) 1.3%No
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
